ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Scott David Fride had committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent committed multiple acts *410of illegal conduct, several of which involved theft; that respondent was convicted of several criminal acts and placed on probation; that, with regard to his legal practice, respondent neglected two client matters and failed to keep his clients adequately informed regarding the status of those matters; that respondent failed to place prepaid attorney fees in a trust account and failed to accurately account for or return unearned fees; and that respondent failed to satisfy a law-related judgment arising out of his failure to pay a court reporter for a transcript she had prepared for him.
Along with the petition, the Director filed a stipulation between the parties in which respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent acknowledged in the stipulation that he is an alcoholic and a problem gambler. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is indefinite suspension, and agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Scott David Fride, hereby is indefinitely suspended pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That respondent’s reinstatement is conditioned upon the following:
a. Respondent’s successful completion of all criminal probations;
b. Proof of respondent’s abstinence from all mood-altering chemicals for a period of at least 2 years prior to petitioning for reinstatement;
c. Proof of respondent’s abstinence from any form of gambling for a period of at least 2 years prior to petitioning for reinstatement;
d. Proof of respondent’s psychological fitness and financial responsibility.
3.That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.